PER CURIAM.
The plaintiff claims that he received an assignment of all the property of one Menger on November 18, 1907. Subsequent thereto an execution was issued to defendant, as a marshal of the city of New York, upon a judgment obtained by a third party against said Menger, and said defendant levied upon the property so claimed by plaintiff, who sues him in the case at bar for a conversion. The justice gave the following decision: “Under the suspicious circumstances surrounding the assignment to the plaintiff, I shall find judgment for the defendant.” This was apparently the only point in the case which the justice considered worthy of notice or took into consideration, and a careful perusal of the testimony leads us to the conclusion that plaintiff’s uncontradicted evidence respecting the assignment to him from Menger made out a prima facie title, and that it was error to find for defendant on the ground indicated. Judgment reversed, and new trial ordered, with costs to appellant to abide the event.